                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE
______________________________
JONATHAN MCPHEE,               )
Plaintiff,                     )   Civil Action No. 1:18-cv-00322-LM
                               )
v.                             )
                               )
SYMPHONY NEW HAMPSHIRE, )
Defendant.                     )
______________________________)

                         PLAINTIFF’S MOTION IN LIMINE
               TO EXCLUDE POLLY KAHN FROM OFFERING TESTIMONY
              BASED ON JONATHAN MCPHEE’S FILING OF THIS LAWSUIT

        Plaintiff Jonathan McPhee (“McPhee”) submits the within Motion in Limine to Exclude

Polly Kahn from Offering Testimony Based on Jonathan McPhee’s Filing of this Lawsuit, 1 and

states as follows:

        1.       During her deposition, Polly Kahn testified that McPhee’s filing of a lawsuit

would make it harder for him to obtain employment as a music director:

        Q      Do you believe that Jonathan McPhee would be selected as a finalist for
        any open music director position today?

                        MR. PAPPAS: Objection.

        A       Well, I don't have any insider knowledge. I can only react from my own
        experience. I think it is very important to make a differentiation between
        Jonathan’s reputation in the ballet world and separate it from the orchestra world.
        And again, the ballet world is not my area of expertise but Jonathan was at the
        Boston Ballet, you know, the musical head of one of the most respected ballet
        companies in the nation and arguably in the world and has played a very
        important role, I think, in the history of ballet in this country. In the orchestra
        world, he has conducted a community orchestra and two orchestras that are very,
        very small budget orchestras. So just to be very, very realistic at this point in his
        career trajectory and given that his work in the symphonic area has not over these
        decades moved through larger budget orchestras, that would probably be a point
        of discussion and a reason why it might inhibit Jonathan’s moving forward. The

1
 McPhee raised this issue in his Motion to Exclude Ms. Kahn as an expert to preclude Kahn from offering an expert
opinion on this issue. Doc. no. 54. McPhee raises the issue again in a motion in limine because he anticipates Kahn
will testify as a fact witness.
       other thing I would have to say is that, as I mentioned, you know, people can do
       Google searches very easily and it is a very, very small world. And when one
       sees, you know, when Jonathan's name comes up, departure from Boston
       Ballet, and though the article is very measured and the artistic director says,
       no comment about his departure and then you see the New Hampshire -- the
       article with Jonathan having initiated a lawsuit for many, many, many
       search firms that would say gosh, there may be some
       difficulties around a relationship with this individual and given the volume of
       the competitive pool, all of those factors coming together, they might decide
       to move forward. That would have my to be my, kind of, honest assessment.

Doc. no. 35-13 at 150:5-151:21 (emphasis added).

       2.      This testimony is not relevant because it does not have a tendency to make a fact

more or less probable than it would be without the evidence. Fed. R. Evid 401. Any relevance is

outweighed by a danger of misleading the jury. Fed. R. Evid. 403.

       3.      First, the evidence is not relevant because whether McPhee’s filing of a lawsuit

actually damaged his reputation is not a fact at issue in this case. Here, the defamatory

statements at issue injured McPhee with respect to his trade or business. When that is the case,

“no proof of specific damages is required. The plaintiff is entitled to recover all damages which

would normally result from such a defamation, such as harm to reputation.” 1-24 New

Hampshire Civil Jury Instruction 24.12 (2018) (citing Lassonde v. Stanton, 157 N.H. 582 (2008);

Chagnon v. Union-Leader Corp., 103 N.H. 426, 441(1961)); see also doc. no. 33-1 at 58-59.

       4.      Second, Kahn’s testimony amounts to a legal argument and risks misleading the

jury. As explained in McPhee’s Surreply to SNH’s Motion for Summary Judgment, if filing a

lawsuit could be evidence that precludes a plaintiff from recovering damages for defamation,

then damages for defamation would never be permissible. That is not consistent with New

Hampshire law, which permits a prevailing plaintiff to recover damages in a defamation action:

       You may award to the plaintiff those damages proven to have resulted and that
       will result in the future as the natural and direct consequence of defendant’s
                                                 2
       defamatory act. These damages include harm to personal reputation, harm to
       business reputation, credit reputation, loss of business and any other damage
       proven to have resulted as the normal and direct consequence of the defamation.

1-24 New Hampshire Civil Jury Instruction 24.13 (2018) (citing Chagnon v. Union-Leader

Corp., 103 N.H. 426, 441–442 (1961)). Thus, permitting Kahn to testify on this subject would

risk confusing the jury because her testimony would conflict with the law given to the jury with

respect to defamation damages. As such, the testimony should be excluded because its probative

value is substantially outweighed by a danger of misleading the jury. Fed. R. Evid. 403.

       5.      Pursuant to Local Rule 7.1(c), Plaintiff has sought concurrence from the

Defendant for the filing of this Motion, and the Defendant does not concur.

       6.      Pursuant to Local Rule 7.1(a)(2), no memorandum of law is attached hereto,

because all legal citations are contained herein.

       WHEREFORE, the Plaintiff respectfully requests that this Honorable Court:

       A.      Grant Plaintiff’s Motion in Limine to Exclude Kahn from offering testimony

based on McPhee’s filing of this lawsuit; and

       B.      Grant such other and further relief as may be equitable and just.

                                                        Respectfully submitted,

                                                        JONATHAN MCPHEE, Plaintiff

                                                        By His Attorneys
                                                        UPTON & HATFIELD, LLP

Date: September 12, 2019                            By: /s/ Lauren S. Irwin
                                                        Lauren S. Irwin (NHBA #10544)
                                                        Heather M. Burns (NHBA #8799)
                                                        Brooke Lovett Shilo (NHBA #20794)
                                                        10 Centre Street, PO Box 1090
                                                        Concord, NH 03302-1090
                                                        (603) 224-7791
                                                        lirwin@uptonhatfield.com
                                                    3
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served upon counsel of record via ECF
system this date.


Date: September 12, 2019                           /s/ Lauren S. Irwin
                                                   Lauren S. Irwin




                                               4
